Citation Nr: 1145775	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for sinusitis, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.  He also served in Vietnam from December 1971 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision.   

The  issues of entitlement to service connection for a heart disorder and hepatitis C were raised by the Veteran's representative in November 2011.  Since they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the peripheral neuropathy service connection claim, the Veteran maintains he has the disability due to Agent Orange exposure.  

The record shows the Veteran has been diagnosed to have peripheral neuropathy, and he has asserted he was told by his treating VA physician it was caused by his in-service exposure to herbicides.  Although the VA treatment records currently associated with the claims file do not contain any entries reflecting this conversation, it is enough evidence to have the Veteran formally examined and a specific opinion on that question obtained.  (The examination report of record dated in January 2006, does not address this potential link between the claimed disability and herbicide exposure.)  Furthermore, since it was in 2008 that the Veteran advised the RO his VA doctor told him of the link between Agent Orange and his peripheral neuropathy, and the latest VA treatment records in the file are only dated to 2007, any available records dated since then should be sought.  

Regarding the sinusitis claim, the record shows the Veteran was treated in service in September 1972 for complaints that included sinus congestion and rhinorrhea.  Although the hand writing on the record is somewhat difficult to read, these complaints appear to have been attributed to a viral syndrome with bronchitis.  Post service records include a document from a private physician dated in June 2005, that indicates the Veteran had sinusitis.  (The entire entry is "allergic rhinitis sinusitis.")  Given the medical documentation of relevant in-service and post service complaints, the Veteran should be afforded an examination to ascertain whether he has the claimed disability, and if so, whether it is linked to service.   

Accordingly, the case is REMANDED for the following action:

1.  Any VA outpatient treatment records related to the Veteran's peripheral neuropathy or any sinusitis, dated since December 2007 should be obtained and associated with the claims folder.  

2.  The Veteran should be provided an opportunity to obtain a written medical opinion from his VA medical provider who informed him that his peripheral neuropathy was related to Agent Orange exposure in service.  

3.  Return the claims file to the January 2006 peripheral neuropathy examiner, for an addendum to the report that was provided that addresses whether it is as least as likely as not (i.e. a 50% probability or greater) that the Veteran's peripheral neuropathy had its onset in service, and/or is due to Agent Orange (herbicide) exposure in service.  

The VA examiner is requested to include thorough reasons and bases in support of the opinion provided.  If the examiner who provided the January 2006 VA opinion is no longer available, the claims folder should be forwarded to another VA examiner for his or her opinion.  If an opinion cannot be provided without resorting to mere speculation, that should be stated with a supporting explanation, and if an opinion cannot be provided without examining the Veteran, one should be arranged.  

4.  The Veteran should be afforded an appropriate VA medical examination to address whether any current chronic sinusitis had its onset in service.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  Specifically, the examiner should provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed sinusitis had its onset in service, or is otherwise related to any in-service events.  The examiner is requested to provide thorough reasons and bases in support of his/her opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, that should be so stated along with supporting rationale.  

5.  Following such development, the RO/AMC should review and readjudicate the claims for service connection for peripheral neuropathy and sinusitis.  If either claim remains denied, the RO/AMC should issue the Veteran and his representative a supplemental statement of the case, after which the appeal should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


